Per Curiam.
In the month preceding oral argu-
ment of this case, this Court decided Kroger Co. v. Liquor Control Commission, 366 Mich 481. In recognition of the controlling applicability of the Kroger Case, the attorney general advised the defendants Liquor Control Commission and its members that a license should be issued to the plaintiff. On July 2, 1962, the commission entered an order approving plaintiff’s application and on July 9, 1962, a license was accordingly issued.
Petition for writ of mandamus is dismissed. No costs.
Carr, C. J., and Dethmers, Kelly, Black, Kavanagh, Souris, Otis M. Smith, and Adams, JJ., concurred.